TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00205-CR




Michael Richard Ewing, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
NO. CR-02-073, HONORABLE RONALD G. CARR, JUDGE PRESIDING




O R D E R
PER CURIAM
Appellant’s second motion for extension of time to file brief is granted.  Appellant’s
counsel, Mr. William Hines, is ordered to tender a brief in this cause no later than December 1, 2005. 
No further extension of time will be granted.
It is ordered October 18, 2005.
 
Before Justices B. A. Smith, Patterson and Puryear
Do Not Publish